DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and certain species in the reply filed on 4/4/2022 is acknowledged.
Claims 55, 61, 65, 66, 70, 71, 73-77 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al (WO 2019/055946; March 21, 2019).
Frost et al teach a chimeric receptor comprising an extracellular antigen binding domain of an antibody or scFv comprising variable heavy and light chains (pages 2, 47, ¶’s [0043]-[0044], [0159]-[0163]) and an intracellular signaling domain of FcG2Ra (page 51, ¶[0177]) taught and claimed by the instant specification as an ITAM that activates platelets.

Claim(s) 54, 56-59, 64, 69, 72, 78 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheinberg et al (US 20210393692 A1, e.f.d. 11/13/2018).
Scheinberg et al teach megakaryocytes comprising nucleic acids encoding CAR molecules which comprise antibody antigen binding domains (including scFvs) and intracellular ITAM domains (abstract, ¶’s [0004], [0118], [0183], [0232]).  The instant specification indicates any ITAM domain is considered to be within the scope of the claimed invention (¶’s [0092]-[0093] of the published application).  The promoter may be conditional such that it requires binding of the CAR (¶[0070]), and is thus considered “platelet-specific” absent any limiting definition of such in the specification. The cells may further comprise a sequence encoding, e.g., SIRPalpha polypeptide (abstract).  The CAR may be directed to CD19, considered a tumor antigen and an antigen associated with a disease (¶[0007]).

Allowable Subject Matter
Claims 60, 62, 63, 67, 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633